Case: 20-61101     Document: 00516238768         Page: 1     Date Filed: 03/15/2022




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  March 15, 2022
                                  No. 20-61101
                                                                   Lyle W. Cayce
                                Summary Calendar
                                                                        Clerk


   Amanda Kay Renfroe, individually, as the widow of Michael
   Wayne Renfroe, deceased, and as the natural mother and adult next
   friend of S.W.R., her minor child, who are the sole heirs and wrongful death
   beneficiaries of Michael Wayne Renfroe, deceased; the Estate
   of Michael Wayne Renfroe; and Amanda Kay Renfroe, in
   her official capacity as administratrix of the Estate of Michael
   Wayne Renfroe,

                                                           Plaintiffs—Appellants,

                                       versus

   Robert Denver Parker; Randall Tucker,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:18-CV-609
                            USDC No. 3:19-CV-396


   Before Davis, Jones, and Elrod, Circuit Judges.
Case: 20-61101      Document: 00516238768           Page: 2   Date Filed: 03/15/2022

                                     No. 20-61101


   Per Curiam:*
          Amanda Kay Renfroe (Mrs. Renfroe) appeals the denial of her Federal
   Rule of Civil Procedure 60(b) motion to set aside judgment. She had filed a
   42 U.S.C. § 1983 civil rights suit against Madison County Sheriff Deputy
   Robert Parker and Madison County Sheriff Randall Tucker, in both their
   individual and official capacities, based on an officer-related shooting that
   resulted in the death of her husband, Michael Renfroe (Mr. Renfroe).
          We review the denial of relief on a Rule 60 motion for abuse of
   discretion. See Wilson v. Johns-Manville Sales Corp., 873 F.2d 869, 871 (5th
   Cir. 1989). A district court abuses its discretion if its decision is based on a
   legal error or a clearly erroneous finding of fact. Rodriguez v. Johnson, 104
   F.3d 694, 696 (5th Cir. 1997).
          First, Mrs. Renfroe argues that the district court abused its discretion
   when it denied her Rule 60(b)(2) motion based on the newly discovered
   evidence of an autopsy report and accompanying expert report by a forensic
   pathologist. Relying on the pathologist’s opinion that there was no physical
   altercation between Deputy Parker and Mr. Renfroe, Mrs. Renfroe disputes
   Deputy Parker’s statement that her husband choked and hit the deputy. In
   addition, Mrs. Renfroe contends that the newly obtained autopsy report
   reflects bullet trajectories indicating that Deputy Parker did not shoot
   Mr. Renfroe in self-defense.
          Mrs. Renfroe has not shown that the new evidence “is material and
   controlling and clearly would have produced a different result if present
   before the original judgment.” Goldstein v. MCI WorldCom, 340 F.3d 238,
   257 (5th Cir. 2003). Although she asserts that the information regarding the
   bullet trajectories and the forensic pathologist’s opinion establish that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-61101      Document: 00516238768          Page: 3   Date Filed: 03/15/2022




                                    No. 20-61101


   deputy did not shoot in self-defense, the testimony by Deputy Parker and the
   accompanying dashboard camera recording reflect that Mr. Renfroe in fact
   moved toward Deputy Parker in a threatening manner. Deputy Parker’s use
   of deadly force, under these circumstances, did not violate the Fourth
   Amendment because it was objectively reasonable for him to believe that
   Mr. Renfroe posed a threat of serious harm. See Romero v. City of Grapevine,
   888 F.3d 170, 176 (5th Cir. 2018); Manis v. Lawson, 585 F.3d 839, 843 (5th
   Cir. 2009). Because Mrs. Renfroe has not demonstrated that the autopsy and
   expert report clearly would have produced a different result, she has failed to
   show that the district court abused its discretion in denying her Rule 60(b)(2)
   motion. See Wilson, 873 F.2d at 871; Goldstein, 340 F.3d at 257.
          Second, Mrs. Renfroe argues that the district court abused its
   discretion when it denied her Rule 60(b)(3) motion based on fraudulent
   statements by Deputy Parker in regard to his physical altercation with
   Mr. Renfroe. She asserts that Deputy Parker’s misstatements prevented her
   from fully and fairly presenting her case.
          In this matter, Deputy Parker provided a sworn statement about his
   physical altercation with Mr. Renfroe during the eight seconds in which they
   are not visible on the dashboard camera and before he shot Mr. Renfroe.
   Deputy Parker introduced the dashboard audio recording to corroborate that
   testimony. There is no indication from the record that he or Sheriff Tucker
   concealed any evidence from Mrs. Renfroe or provided fraudulent testimony
   to contradict evidence that existed in this case. To the extent Mrs. Renfroe
   argues that Deputy Parker’s statements contradicted the forensic
   pathologist’s expert report, that report was merely his opinion formulated
   after reviewing the autopsy report. She has not shown either that Deputy
   Parker engaged in fraud or that any fraudulent conduct prevented her from
   presenting her case fully and fairly to the court. See Longden v. Sunderman,
   979 F.2d 1095, 1103 (5th Cir. 1992). Therefore, Mrs. Renfroe has failed to



                                          3
Case: 20-61101      Document: 00516238768          Page: 4   Date Filed: 03/15/2022




                                    No. 20-61101


   show that the district court abused its discretion in denying her Rule 60(b)(3)
   motion. See Wilson, 873 F.2d at 871.
          The judgment of the district court is AFFIRMED.




                                          4